Citation Nr: 1633771	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to June 1969. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the October 2012 VA rating decision and supplemental statement of the case (SSOC), the RO assigned the service-connected PTSD a 70 percent disability rating effective from March 17, 2010 (within one year of the date of claim on appeal in September 2010).  Since the 70 percent disability rating is not the maximum rating available, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from March 2002 to October 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

Additional evidence, to include VA examination reports for hearing loss and tinnitus and skin disease, were associated with the record after the case was certified to the Board in November 2012.  Since these records are not relevant to the claim on appeal, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim.

Lastly, the Veteran's representative asserted in the August 2016 written brief that the issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) should be raised and granted based on findings in the March 2012 VA examination report for PTSD.  Review of the record shows that TDIU has been granted effective from June 1, 2011 and has not been raised in connection with the claim on appeal for a higher rating for PTSD during the appeal period prior to June 1, 2011.  Hence, the Board finds that the issue of TDIU is not currently on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran's service-connected PTSD was last examined by a VA examiner for compensation purposes in March 2012.  Since that VA examination, the record contains evidence suggesting worsening symptomatology, as noted by the August 2016 written brief by the Veteran's representative and ongoing reported symptomatology and treatment in VA treatment records from June 2012 to September 2013, including notations of GAF scores from 46 to 58.  As a result, the Board finds that a remand is needed to obtain an additional VA examination.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate and proper notice is sent.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, the VA treatment records dated from September 2013 to October 2013 in Virtual VA were associated with the record in October 2013 (since issuance of the October 2012 SSOC and certification of the case to the Board in November 2012); therefore, the AOJ must conduct an initial review of this evidence upon readjudication of the claim following the requested development above.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from all VA facilities from October 2013 forward.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran is hereby notified the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination for his service-connected PTSD.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected PTSD, utilizing the appropriate DBQ.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




